UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1ay 31, 2013 Commission File Number:333-167804 CN RESOURCES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 255 Duncan Mill Road Suite 203 Toronto, Ontario M3B 3H9 (Address of principal executive offices, including zip code) 416-510-2991 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YESo NO x Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act:YESx NO o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YESo NO x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of May 31, 2013: $1,000,000. At September 9, 2013, 26,100,000 shares of the registrant’s common stock were outstanding. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 5 Item 2. Properties. 5 Item 3. Legal Proceedings. 5 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 Item 6. Selected Financial Data. 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 8. Financial Statements and Supplementary Data. 9 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 10 Item 9A. Controls and Procedures. 10 Item 9B. Other Information. 11 PART III Item 10. Directors, Executive Officers and Corporate Governance. 12 Item 11. Executive Compensation. 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 16 Item 13. Certain Relationships and Related Transactions, and Director Independence. 16 Item 14. Principal Accountant Fees and Services. 17 PART IV Item 15. Exhibits and Financial Statement Schedules. 18 Signatures 19 Exhibit Index 20 Table of Contents PART I ITEM 1.BUSINESS. BUSINESS We are an exploration and development stage company and there is no assurance that a commercially viable mineral deposit exists on any property we acquire.Exploration and technical study will be required before a final evaluation as to the economic and legal feasibility is determined. We will be prospecting and developing for oil and gas in Alberta, Canada. General We were incorporated in the State of Nevada on May 17, 2010.Our principal executive office is located at 255 Duncan Mill Road, Suite 203, Toronto, Ontario, Canada M3B 3H9.Our telephone number is (416) 510-2991 and our registered agent for service of process is the National Registered Agents Inc. of NV, located at 1000 East William Street, Suite 204, Carson City, Nevada 89701. Our fiscal year end is May 31. We are engaged in the acquisition, exploration and development of oil and gas Alberta, Canada. We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause us to change our plans.Failure or abandonment of our exploration program is not a circumstance that might cause us to change our plans.If the exploration and development program fails, we will cease operations and liquidate the company. Our operation program We intend to acquire or option a property and prospect for light oil and gas in Alberta, Canada.Our target initially is light oil and gas deposits in Alberta, Canada. We plan to acquire a significant equity interest in a well (usually 50% or more), and on well by well basis, with existing oil gas companies to jointly drill, complete, and if successful, equip the well and bring the well into production. As of May 31, 2013, we have initiated discussions and negotiations with our joint venture partner to jointly drill, complete and, if successful, to equip one well and bring the well into production. Our equity interest in the well is 50%. We have advanced $300,000 Canadian dollars to the joint venture partner to drill and complete the well. Currently, we are working with the joint venture partner to evaluate the drilled well, to complete the well, and if successful, will equip the well and bring it into production. We expect to finalize the total cost and complete the development of the well in September, 2013. We will initially focus our attention on acquisitions of light oil well or wells capable of becoming, if successful, a producing well in a short period of time. Once we have built a portfolio of producing wells and have certain production of oil in place, we will commence acquisition of oil and gas properties to explore for hydrocarbon. We believe this is a responsible approach to business development for the company at this stage, and to bring shareholder value by setting the company in solid foundation for the next stage of development of the company. As we progress, our success depends upon finding economically viable hydrocarbon deposits in Alberta, Canada.If we do not find hydrocarbon material or we cannot recover hydrocarbon material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations. 3 Table of Contents In addition, we may not have enough money to complete the exploration and technical study of our property.If it turns out that we have not raised enough money to complete our program, we will try to raise additional funds from a public offering, a private placement or loans.At the present time, we have not made any plans to raise additional money and there is no assurance that we would be able to raise additional money in the future.If we need additional money and cannot raise it, we will have to suspend or cease operations. After we acquire a property, we must conduct exploration to determine what amount of hydrocarbon minerals, if any, exist on our properties and if any hydrocarbon materials which are found can be economically extracted and profitably processed.There is no assurance that we will ever acquire or option a property. We intend to evaluate undeveloped property by retaining the services of a professional petroleum geologist to be selected.At present, we have not selected a geologist.Our properties will in all likelihood be undeveloped land. That is because raw undeveloped land is much cheaper than to try to acquire an existing developed property. Thereafter, exploration will be initiated. We do not know if we will find hydrocarbon material. Our exploration program is designed to economically explore any property we may obtain. We do not claim to have any reserves whatsoever. If we are unable to complete exploration because we do not have enough money, we will cease operations until we raise more money. If we cannot or do not raise more money, we will cease operations. If we cease operations, we don’t know what we will do and we don’t have any plans to do anything else. We cannot provide you with a more detailed discussion of how our exploration program will work and what we expect will be our likelihood of success. Competitive Factors The oil and gas industry is fragmented.We will be competing with other exploration and development companies.We are one of the smallest exploration companies in existence.We are an infinitely small participant in the market.While we may be competing for property, once the property is optioned, there will be no competition for the exploration or removal of hydrocarbon from the property.Readily available markets exist in Canada and around the world for the sale of oil and gas commodities.Therefore, we will be able to sell any minerals that we are able to recover. Supplies Supplies and manpower are readily available for exploration and development. Regulations Our exploration and development program will be subject to the regulations of the jurisdiction we will operate. Subcontractors We intend to use the services of a consultant who will supervise the subcontractors for manual labor exploration work on our property.We have not selected the consultant as of the date of this annual report and will not do so until we have completed the acquisitions of the mineral property. 4 Table of Contents Employees and Employment Agreements At present, we have no full-time employees. Our officers are part-time employees and each will devote about 10% of his time or four hours per week to our operation.Neither our officers nor our director have an employment agreement with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future. Our officer and director will handle our administrative duties. Because our officers are inexperienced with exploration, they will hire qualified persons to perform our exploration activities.As of today, we have not looked for or talked to any geologists or engineers who will perform work for us in the future. We do not intend to do so until we complete this offering. Our Office Our principal executive office is located at 255 Duncan Mill Road, Suite 203, Toronto, Ontario, Canada M3B 3H9.Our telephone number is (416) 510-2991.This is Mr. Xing’s personal office.We use approximately 50 square feet of space on a rent-free basis. ITEM 1A. RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 2. PROPERTIES. None. ITEM 3. LEGAL PROCEEDINGS. We are not presently a party to any litigation. 5 Table of Contents PART II ITEM 5. MARKET FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stocks are quoted on the over-the-counter Bulletin Board market under the symbol CNRR. There is no public trading market for our common stock. There are no outstanding options or warrants to purchase, or securities convertible into, our common stock. Our Common Stocks are extremely thinly traded and illiquid, and trade range was $0.27 to $0.40 in the past year and to present. Holders There are fourty-two holders of record for our common stock.There are a total of 26,100,000 shares of common stock outstanding of which 19,000,000 shares are restricted stocks. Dividends We have not declared any cash dividends, nor do we intend to do so. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. Dividend policy will be based on our cash resources and needs and it is anticipated that all available cash will be needed for our operations in the foreseeable future and not for payment of any dividend. Section 15(g) of the Securities Exchange Act of 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as id and offer quotes, a dealers spread and broker/dealer compensation; the broker/dealer compensation, the broker/dealers’ duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers’ rights and remedies in cases of fraud in penny stock transactions; and, FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Securities Authorized for Issuance Under Equity Compensation Plans We have no equity compensation plans and accordingly we have no shares authorized for issuance under an equity compensation plan. Status of Our Public Offering On January 12, 2011, our Form S-1 registration statement (SEC file no. 333-167804) was declared effective by the SEC. Pursuant to the Form S-1, we offered 2,000,000 shares minimum, 5,000,000 shares maximum at an offering price of $0.10 per share in a direct public offering, without any involvement of underwriters or broker-dealers.As of August 12, 2011, we have sold 5,000,000 shares of common stock in our public offering. For the year ended May 31, 2013, we have not offered any securities for sale. There are no additional securities issued as at August 18, 2103. 6 Table of Contents ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. This section of this annual report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We are a start-up, exploration stage corporation that does not own any interests in any properties or ore bodies, and has not yet generated or realized any revenues from our business operations. Our auditors have issued a going concern opinion.This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not generated any revenues and no revenues are anticipated until we obtain an interest in a property, find mineralized material, delineate an ore body, and begin removing and selling minerals. Plan of Operation We plan to explore and develop light oil and gas opportunities in Alberta, Canada. We have initiated joint venture discussions with other company to develop oil well in the Alberta, Canada. We have commenced joint venture operation in drilling one oil well in Alberta, Canada and currently is evaluating the well and intend to further complete the well, if successful, we will equip the well and bring the well into production. Our plan is to jointly develop oil wells with existing players in Alberta, Canada. The joint venture candidates we are seeking must have established oil reserve or development land with drilling locations identified, studied and ready to drill. We then have to negotiate a reasonably favorable term with the joint venture partner before progressing to actual drilling the well. We will consider our financial resources before entering into any joint venture arrangements. We will engage technical expert in due diligence work before finalizing our joint venture arrangement. Once we have determined the development should proceed, we will attempt to raise additional money through a subsequent private placement, public offering or through loans. If we do not raise all of the money we need, we will have to find alternative sources of funding, like a public offering, a private placement of securities, or loans from our officers or others. We have discussed this matter with our officers and director.Our director has agreed to loan us money if we should need it, provided the amount needed is not unreasonable in light of all of the facts and circumstances at that time.At the present time, we have not made any arrangements to raise additional cash. If we need additional cash and can’t raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. We are not going to buy significant equipment during the next twelve months.We will not buy any equipment until we have generated revenue from oil well we drilled. 7 Table of Contents If we are unable to complete any phase of our well development program because we don’t have enough money, we will cease operations until we raise more money.If we can’t or don’t raise more money, we will cease operations.If we cease operations, we don’t know what we will do and we don’t have any plans to do anything.In the event we fail in our exploration activity, we will cease operations and not sell the company.We do not intend to hire additional employees at this time.Any work that would be conducted on a property that we may secure will be conducted by unaffiliated independent contractors that we will hire.The independent contractors will be responsible for surveying, geology, engineering, exploration, and excavation.The geologists will evaluate the information derived from the exploration and excavation and the engineers will advise us on the economic feasibility of removing the mineralized material. No Operating History We have no operations upon which to base an evaluation of our performance.We are an early stage development corporation and have not generated any revenues from operations except that we generated interest income. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of properties we may secure, and possible cost overruns due to price and cost increases in services. To become profitable and competitive, we will have to conduct research and due diligence work on the properties we intend to acquire before we start development program.We are actively sourcing and evaluating various oil and gas properties, but there is no assurance we will be able to complete an acquisition of mineral property of merit and successfully producing oil and generate revenue. We have no assurance that future financing will be available to us on acceptable terms.If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations.Equity financing could result in additional dilution to existing shareholders. Results of Operations From Inception on May 17, 2010 to May 31, 2103 Since inception, we obtained a loan from Oliver Xing, our sole director and one of our officers to initiate operations.Cash provided by financing activities from inception on May 17, 2010 to May 31, 2013 is $64,093.The $64,093 is the result of Director advances of $128,593 and repayments to the Director of $64,500. Liquidity and Capital Resources On August 12, 2011, we closed our direct public offering without involvement of brokers or dealers and sold 5,000,000 shares of common stock in our public offering and raised $500,000. As of May 31, 2013, we have cash of $25,468 (May 31, 2012 - $87,519) and our total assets were $445,271 (May 31, 2012 - $382,819) which consisted of unproved oil and gas assets of $419,515 and our total liabilities were $203,898 (May 31, 2012 - $48,936). ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. 8 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. CN RESOURCES INC. INDEX TO FINANCIAL STATEMENTS Index Financial Statements: Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Expenses F-3 Statements of Shareholders’ Equity F-4 Statements of Cash Flow F-5 Notes to Financial Statements F-6 9 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of CN Resources, Inc. (a development stage company) Toronto, Canada We have audited the accompanying balance sheets of CN Resources, Inc., a development stage company,(the “Company”) as of May 31, 2013 and 2012, and the related statements of operations, stockholders’ equity and cash flows for each of the years then ended and the period from May 18, 2010 (inception) through May 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of May 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years then ended and the period from May 18, 2010 (inception) through May 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered losses from operations. These conditions raise significant doubt about the Company’s ability to continue as a going concern. Management’s plans in this regard are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MaloneBailey, LLP www.malonebailey.com Houston, Texas September 5, 2013 F-1 Table of Contents CN RESOURCES INC. (A Development Stage Company) Balance Sheets May 31, 2013 May 31, 2012 Assets Current assets Cash and cash equivalents $ $ Other receivable Note receivable - Total current assets Oil and gas properties - unproved - Total assets $ $ Liabilities and Stockholders' Equity Liabilities Current Liabilities Accounts payable $ $ Due to director Total current liabilities Stockholders' equity Common stock,100,000,000 of shares authorized with $0.00001 par value, 26,100,000issued and outstanding Preferred stock,100,000,000 shares authorized with $0.00001 par value, none issued and outstanding - - Additional paid-in capital Accumulated deficit during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these auditedfinancial statements. F-2 Table of Contents CN RESOURCES INC. (A Development Stage Company) Statements of Expenses Inception For the year For the year (May 18, 2010) ended ended to May 31, 2013 May 31, 2012 May 31, 2013 Operating expenses Advertising $ $ $ Bank service charge 6 98 Management fee Professional fees Exchange loss - Bad debt expense - General and administrative expenses Total operating expenses ) ) ) Interest income Net loss $ ) $ ) $ ) Loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are integral part of these audited financial statements. F-3 Table of Contents CN RESOURCES INC. Statement of Changes in Stockholders' Equity (Deficit) For the period from May 18, 2010 (Inception) through May 31, 2013 Additional Common Stock Paid In Accumulated Shares Amount Capital Deficit Total Balance at May 18, 2010 (Inception) - $
